ACCEPTED
                                                                                                         12-17-00382-CV
                                                                                            TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                     12/19/2017 10:10 AM
                                                                                                               Pam Estes
                                                                                                                  CLERK

                                      CAUSE NO. 12-17-003S2-CV

                                                                                         FILED IN
                                                                                 12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
                        IN THE TWELFTH COURT OF APPEALS
                                 AT TYLER, TEXAS                                 12/19/2017 10:10:33 AM
                                                                                        PAM ESTES
                                                                                          Clerk


                        IN THK MATTER OF THE MARRIAGE OF

                                             TONYA WISE,
                                                                                         APPKLLEK.


                                                     AND

                                           STEVEN B. WISE,
                                                                                       APPELLANT.



                             On Appeal from the 321" District Court
                                    of Smith County, Texas



               APPELLANT'S MOTION TO DISMISS APPEAL AS MOOT


TO THE HONORABLE JVSTICE OF THE COURT OF APPKALS:

       COMES NOW, STEVEN B. W!SE, Appellant in the above-entitled and numbered cause

files the following Motion to Dismiss Appeal and in support thereof would respectfully show the

Court the following:

               This is an appeal &om Cause No. 16-2260-D; In the Matter of the Marriage      of Tonya

Wise and Steven   B. Wise,   in the   321"District   Court   of Smith County, Texas.

       2.      The trid court granted a motion for new trial in this matter which has mooted the


APPELLANT'S MOTION TO DISMISS APPEAL AS MOOT                                                   PAGE I
need for this appeal. See attached Exhibit A.

        3.        Additionally,   the parties have settled this case. The   tri8 court granted a new trial to

allow the parties time to submit          an amended      judgment   documenting     the parties   settlement


agreement.     The order granting new trial which is attached states that the parties have settled the case

and will present an agreed judgment to the trial court. Therefore, appellant requests the court to

dismiss this appeal as moot.

        WHEREFORE, PREMISES CONSIDERED, Appellant, STEVEN B.WISE, respectfully

asks the   Cont to grant this Motion to Dismiss this appeal, as moot, and that Appellant be granted

such other and further relief, either at law or in equity, to which the Appellant            may show just

entitlement.

                                                   Respectfully submitted,
                                                   LISA MORAN, ATTORNEY AT LAW
                                                   100 E. Ferguson, Suite 1100
                                                   Tyler, Texas 75702
                                                   (903) 504-5004
                                                   (903) 595-4534 (Fax)



                                                    By:     /s/Lisa Moran
                                                             LISA MORAN
                                                             State Bar No. 00795542
                                                             EVAN BARAT
                                                             State Bar No. 24083233




APPELLANT'S MOTION TO DISMISS APPEAL AS MOOT                                                          PAGE 2
                                                  THE GOOD LAW FIRM
                                                  Law Office Of Ken W. Good, PLLC
                                                  5604 Old Bullard Rd. Suite 102
                                                  Tyler, Texas 75701
                                                  (903) 579-7507
                                                  (866) 381-0455 (Fax)


                                                   By:   /s/Ken W. Good
                                                          KEN W. GOOD
                                                          State Bar No. 08139200

                                                  ATTORNEYS FOR STEVEN              8. WISE


                                     CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been forwarded

to attorneys   of record   by the electronic service system unless otherwise indicated below on this the

18'" day of December, 2017.

        Mr, Sam George
        400 Troup Road
        Tyler, Texas 75701




                                                            /s/ Ken W. Good
                                                           KEN W. GOOD




APPELLANT'S MOTION TO DISMISS APPEAL AS MOOT                                                     PAGE 3
EXHIBIT A
                                         CAUSE NO. 16-2260-D
                                                                                                    20t7
IN THE 1VhQUUAGE OF
THE MAIRRL4. GK OF                                                                          Rtcr   URT, sMITH CQ., TX
                                                                            SY                                 Df.'t JTY
TONYA WISE
AND                                                           321 JUDICIAL DISTMCT COURT
STEVEN       B. WISE
AND IN THK INTEREST OF L.W. ,
A CHILD                                                                   SMITH COUNTY, TEXAS

                   ORDER GRANTING RESPONDENT'S STEVEN WISE'S
                             MOTION FOR NEW TRIAL

       ON THIS DAY came on to be heard Respondent, Steven Wise's Motion for New Trial. The

Court, after reviewing the pleadings, the motion, and Petitioner's response, and after hearing the

argument's    of counsel   determines   that the motion is well taken and should be GRANTED.

       IT IS, THEREFORE ORDERED, ADJUDGED                          AND DECREED, that Respondent's

Motion for New Trial is in all things GRANTED and the previous judgment entered in this case is

in all things VACATED and         SET ASIDE.

        The parties have reached a settlement      of this case.   Therefore, the parties will present an

agreed judgment to the. court.

        SIGNED this        A        deyefDeeeethet,   2017.




                                                         JUDGE PRESIDING